Title: To George Washington from Colonel Stephen Moylan, 14 April 1780
From: Moylan, Stephen
To: Washington, George


          
            Dear Sir
            Colchester [Conn.] 14th April 1780
          
          I had the honour to address myself to Your Excellency the first of this month by post incloseing returns for the month of march, of the 2d & 4th Regiments Light Dragoons—the post precedeing Conveyd the State Returns of the 4th Regt all which I hope have arrived, in this Last

mentiond, I requested Liberty to convey Mrs Moylan to her freinds in Jersey in this or the next month, she is recovering fast from her Late indisposition, and if I have your permission, I shoud be glad to Set out early in May that I may have sufficient time to return before the two Regiments Can take the field. I propose takeing the tour of the 2d Regiment, next week, the 4th are recruiting fast, as to the horses, the men, much to be pitied for want of bread, Shirts boots & stockings, and by much more, for want of breeches, I was informed that it woud be derangeing the system, establishd for Cloathing the Army, to get an order on Boston for the necessary clothing wanting for the 4th Regiment, Colonel sheldon was not told So, & has got his Regiment Comfortable. I am glad he has, but it makes the poor fellows of the 4th feel, for the neglect shewn them, especialy as they think, they have at least as much title to attention as any Regiment of horse in the Service—there are a few Recruits picked up, and they tell me 750 dollars is given as a bounty, by Major Lee, & others recruiting westward of us, I wish to Know from your Excellency whether I am entitled to give that bounty, as I have promisd the utmost given by any Officers recruiting for the Cavalry—it Sickens me to See the 4th Regiment mouldering away, every day now, Carries off, Some, whose times are up, and I have no inducements to offer for encourageing their reinlisting, badly paid with money that will not purchass an egg in this place, no bread to eat, and Seeing themselves and those whom they leave behind almost naked, these are not inducements for Continueing in the Service.
          how the Officers manage, is to me inconceiveable. I do declare that if I had not drawn upon France for 100 guineas, which by great Oeconomy Carries me thorough, I shoud not be able to get the necessaries of Life, when things are at the worst, they will mend, is the proverb. I hope it will prove true in the present instance—a Report prevails that Your Excellency is to move Head Qrs to the Southward, my ambition is to Serve where Your Excellency immediatly Commands the Army, if it shoud be true I hope you will not leave me behind you. I have the honor to be Dear Sir Your Most obliged H. St
          
            Stephen Moylan
          
        